If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS



HELEN FAYE LINGENFELTER,                                           UNPUBLISHED
                                                                   May 23, 2019
               Plaintiff-Appellant,

v                                                                  No. 343292
                                                                   Monroe Circuit Court
FARM BUREAU GENERAL INSURANCE                                      LC No. 17-139619-NI
COMPANY,

               Defendant,
and

BETTY KRIEGER,

               Defendant-Appellee.


Before: MURRAY, C.J., and JANSEN and RIORDAN, JJ.

PER CURIAM.

       Plaintiff appeals as of right the trial court’s order granting summary disposition to
defendant, Betty Krieger, in this third-party automobile negligence matter.1 We affirm.

                  I. BACKGROUND FACTS & PROCEDURAL HISTORY

        On May 6, 2016, plaintiff, a 75-year-old retiree, was involved in a motor vehicle
accident. She was seated in the front passenger seat of a car driven by her fiancé, Yule Williams,
when defendant ran a red light at an intersection, and hit Williams’s vehicle on the front
passenger side. An ambulance transported plaintiff to the hospital but she was discharged after
half an hour because her CT scans and x-rays indicated no fractures or bleeds.



1
   Plaintiff’s claims against Farm Bureau General Insurance Company were dismissed by
stipulated order.



                                               -1-
        Plaintiff claims that she suffered injuries as a result of this accident that constitute a
serious impairment of a body function. She has an extensive medical history of chronic and
degenerative problems dating back years before the May 2016 motor vehicle accident, which
will be discussed more fully herein.

                                 II. STANDARD OF REVIEW

       Defendant moved for summary disposition pursuant to MCR 2.116(C)(10). This Court
reviews a trial court’s decision on a motion for summary disposition de novo. Patrick v
Turkelson, 322 Mich. App. 595, 605; 913 NW2d 369 (2018).

        A motion for summary disposition pursuant to MCR 2.116(C)(10) tests the factual
sufficiency of the complaint. Maiden v Rozwood, 461 Mich. 109, 120; 597 NW2d 817 (1999).
The moving party must specify issues for which there is no genuine issue of material fact and
support the motion. MCR 2.116(G)(4). Then, the nonmoving party has the burden to provide
evidence of a genuine issue of material fact. MCR 2.116(G)(4). The trial court reviews the
record in the light most favorable to the nonmoving party considering affidavits, pleadings,
depositions, admissions, and other evidence submitted by the parties, MCR 2.116(G)(5), in the
light most favorable to the party opposing the motion. Maiden, 461 Mich. at 120. Summary
disposition is proper where there is no genuine issue regarding any material fact. Id. A genuine
issue of material fact exists when the record, giving the benefit of reasonable doubt to the
opposing party, leaves open an issue upon which reasonable minds might differ. Zaher v Miotke,
300 Mich. App. 132, 139–140; 832 NW2d 266 (2013).2

                                   III. APPLICABLE LAW

        Under Michigan’s no-fault act, MCL 500.3101 et seq., an injured person may recover
noneconomic damages if she can show that she has suffered a “serious impairment of a body
function.” MCL 500.3135(1). The issue of serious impairment is a question of law for the court
in either of two circumstances. First, if “there is no factual dispute concerning the nature and


2
  In her brief on appeal plaintiff relies in part on an outdated and overruled summary disposition
(actually summary judgment under the 1963 court rules) standard, arguing that under MCR
2.116(C)(10) the trial court can only grant a motion if it is “impossible” for the nonmoving party
to support its claim at trial or because a record “might be developed” that could cause reasonable
minds to differ. Yet it has been almost twenty years since the Supreme Court (1) explicitly
recognized that that standard was inapplicable under the Michigan Court Rules established in
1985, and (2) reversed the cases citing to that standard. See Smith v Globe Life Ins Co., 460 Mich.
446, 455 n 2; 597 NW2d 28 (1999). We recognized this point more than a decade ago in Grand
Trunk WR, Inc v Auto Warehousing Co., 262 Mich. App. 345, 350; 686 NW2d 756 (2004), yet
still today we frequently receive briefs that contain this outdated, overruled, and obviously
inapplicable standard. Appellate counsel need either to update their brief banks or their legal
research methods to avoid citing to these summary judgment standards that were long ago set
aside by the 1985 Court Rules that established a more intricate and different summary
disposition standard.


                                               -2-
extent of the person’s injuries.” MCL 500.3135(2)(a)(i). Second, if such a factual dispute “is
not material to the determination whether the person has suffered a serious impairment of body
function.” MCL 500.3135(2)(a)(ii). The statutory language of MCL 500.3135 provides three
prongs necessary to establish a “serious impairment of body function”: “(1) an objectively
manifested impairment (2) of an important body function that (3) affects the person’s general
ability to lead his or her normal life.” McCormick v Carrier, 487 Mich. 180, 195; 795 NW2d 517
(2010). Only the first and third prongs of this test are at issue in this matter.3

        An impairment is “objectively manifested” when it is “evidenced by actual symptoms or
conditions that someone other than the injured person would observe or perceive as impairing a
body function.” Id. at 196. Meaning, it is “observable or perceivable from actual symptoms or
conditions.” Id. Subjective complaints of pain and suffering are insufficient to establish an
impairment, but evidence of a physical basis for the pain and suffering can be introduced to
establish that the impairment is objectively manifested. Patrick, 322 Mich. App. at 607.
“Medical testimony is generally, but not always, required to make this showing.” Id. The
“aggravation or triggering of a preexisting condition can constitute a compensable injury.”
Fisher v Blankenship, 286 Mich. App. 54, 63; 777 NW2d 469 (2009).

        To determine whether a person’s general ability to lead his or her normal life has been
affected, “a comparison of the plaintiff’s life before and after the incident” is required.
McCormick, 487 Mich. at 202. The impairment must have “an influence on some of the person’s
capacity to live in his or her normal manner of living.” Id. “The court should objectively
determine whether any change in lifestyle has actually affected the plaintiff’s general ability to
conduct the course of his life.” Caiger v Oakley, 285 Mich. App. 389, 392; 775 NW2d 828
(2009) (citations and internal quotation marks omitted). However, “[m]erely any effect on the
plaintiff’s life is insufficient because a de minim[i]s effect would not, as objectively viewed,
affect the plaintiff’s general ability to lead his life.” Id. at 392 (citations and internal quotation
marks omitted). Self-imposed restrictions based on real or perceived pain do not establish the
extent of any residual impairment. McDanield v Hemker, 268 Mich. App. 269, 282; 707 NW2d
211 (2005).

                                          IV. ANALYSIS

        In granting defendant summary disposition, the trial court determined that there was no
objectively manifested impairment of an important body function. We agree.

       When plaintiff went to the hospital immediately following the accident, her CT scans and
x-rays were negative for any fractures or bleeds. She was told that nothing was wrong with her,
and was discharged home after half an hour. She let a month pass before meeting with her
primary care physician, Dr. Rodney Gilreath, who indicated that plaintiff’s right back pain was



3
  Defendant does not specifically dispute that the head, neck, back, and shoulder constitute
“important” body functions having “great value, significance, or consequence.” See McCormick,
487 Mich. at 199. She merely argues on appeal that plaintiff cannot meet the three prongs.


                                                 -3-
chronic, and she had it for years. Dr. Gilreath did not diagnose plaintiff with any new
conditions, but referred her to physical therapy.

        Plaintiff’s physical therapist noted that plaintiff’s symptoms were consistent with lumbar
radiculopathy and appeared to be neurologic in nature. Plaintiff’s MRI in August 2016 indicated
degenerative changes of her lumbar spine, and postsurgical changes compatible with her
decompressive laminectomy surgery in 2007 to resolve issues connected with her 2001 cervical
fusion. Degenerative changes were noted in her right knee in October 2016, for which she was
given a steroid injection. She had more steroid injections in her back and right shoulder
thereafter. It was not until April 2017—almost a year after the accident—that she was diagnosed
with a full-thickness tear of her right bicep, and osteoarthritis, but no rotator cuff tear. In
February 2018, she was still being treated for headaches, and chronic pain in her neck, shoulder,
and back.

        Plaintiff contends that due to the accident, she now suffers from a retracted long head tear
of the biceps tendon in her right shoulder, multiple disc bulges and protrusions with areas of
nerve root impingement in her spine, a compression fracture in her spine, bruising, and
tendinosis or tendinitis in her right shoulder. However, plaintiff’s post-accident complaints of
pain and suffering mirror her preaccident complaints. She complained of back pain as early as
the year 2000. She had headaches, and pain in her head that went down her neck into her
shoulder in 2001. She had neck fusion surgery in 2001, but still complained of neck problems
the following year. She was diagnosed with degenerative disc disease in her back in 2005, and
had laminectomy surgery in 2007. A 2008 MRI of her spine indicated postoperative and
degenerative changes. She had arthritis and degenerative changes in her left knee, and right
ankle, which caused mobility problems before the accident. She continued to complain of
chronic back pain in 2013, and had a total left knee replacement in 2015.

        Four independent medical evaluations by physicians in separate fields and specialties
concluded that plaintiff was not disabled and that her symptoms were not caused by the accident.
Dr. Nathan Gross could not exclude the possibility that plaintiff suffered a strain to her cervical
or lumbar spine during the accident, but concluded that the accident would not have led to
worsening of plaintiff’s spinal conditions. Dr. Gross did not consider plaintiff disabled and
concluded that the records did not establish shoulder pain in close proximity to the accident, and
even in the absence of trauma, it would not be unusual for plaintiff to have some degree of
rotator cuff pathology given her age and diabetes.

       Dr. Hermann Banks concluded that plaintiff had no actual disability from her headaches.
Although plaintiff testified to hitting something during the accident, the persistence of symptoms
for one to one-and-a-half years after the accident was unusually long. Additionally, plaintiff’s
Norco use put her at risk for chronic daily headaches independent of the accident.

       Dr. Jeffrey Devitt concluded that plaintiff had overall chronic neck pain for many years,
and the accident could have caused a sprain, strain, or exacerbation of the degenerative changes
in her cervical spine, but the accident was not specifically responsible for her current neck
problems. There was no specific association of plaintiff’s chronic right shoulder pain to the
accident, and thus, the accident was not responsible for her current condition, and she was not
disabled due to the accident.

                                                -4-
       Lastly, Dr. Bradley N. Axelrod concluded that plaintiff had no neurocognitive disorder or
psychiatric conditions; she had no neuropsychological restrictions on activities, and no cognitive
or emotional reasons why she could not continue to manage her own activities of daily living,
including her finances, medical treatment, and transportation.

        The only evidence that might support plaintiff’s position is Dr. Gilreath’s “Attending
Physician’s Report” and “Disability Certificate.” His diagnosis was traumatic injury to multiple
areas, including plaintiff’s back and extremities and he checked “YES” in response to the
question “ARE SYMPTOMS AND DIAGNOSIS A RESULT OF THE ACCIDENT?” He noted
plaintiff’s past surgery, but indicated that she had increased pain since the accident. He marked
plaintiff as disabled from the date of the accident to present, and signed a disability certificate
which indicated that plaintiff was disabled from housework from the date of the accident to
present. However, these documents were not signed4 until March 2018, and are contradicted by
Dr. Gilreath’s prior, post-accident diagnosis of plaintiff’s back pain, which described the pain as
chronic, as opposed to traumatic. Considering this evidence in a light most favorable to plaintiff,
reasonable minds could not differ as to the conclusions to be drawn from the evidence. Dextrom
v Wexford Cty, 287 Mich. App. 406, 416; 789 NW2d 211 (2010) (“A question of fact exists when
reasonable minds could differ as to the conclusions to be drawn from the evidence.”). Plaintiff
fails to show any objectively manifested impairment evidenced by actual symptoms or
conditions that someone other than she would observe or perceive as impairing a body function.
McCormick, 487 Mich. at 196.

        Additionally, plaintiff failed to show that any accident-related impairment imposed a
change in her lifestyle. Id. at 202. Plaintiff’s general ability to lead her preaccident normal life
need only be affected, not destroyed; however, the extent to which her general ability to live her
normal life is affected by an impairment is “undoubtedly related to what [her] normal manner of
living is.” Id. at 202-203. In granting defendant’s motion for summary disposition, the trial
court noted that plaintiff had restrictions before the accident, and her restrictions were “about the
same” after the accident. We agree.




4
  Notably, plaintiff’s counsel did not supply a complete answer when asked at oral argument
about the circumstances surrounding Dr. Gilreath’s execution of the Attending Physician’s
Report and Disability Certificate. Specifically, we inquired whether Dr. Gilreath filled out the
forms himself after conducting a physical examination, or had counsel partially authored the
documents. Counsel responded by stating that Dr. Gilreath had looked at a CAT scan. When
reviewing whether summary disposition was properly granted this Court may not weigh
evidence, or make credibility determinations, but must view the evidence in the light most
favorable to the nonmoving party. Dillard v Schlussel, 308 Mich. App. 429, 445; 865 NW2d 648
(2014). Even if we assume that Dr. Gilreath filled out the forms himself after conducting a
physical examination of plaintiff, we still cannot conclude that plaintiff carries her burden to
establish a genuine issue of material fact that there had been a serious impairment of a bodily
function.


                                                -5-
        Plaintiff testified that she could no longer do her housework after the accident. However,
none of the four physicians who conducted independent medical evaluations concluded that
plaintiff was disabled, and the disability certificate, which was limited to restrictions on doing
housework, was not signed by Dr. Gilreath until March 2018.

        Plaintiff asserted that she was fully independent before the accident and she continued to
live alone after the accident. Plaintiff testified that she liked to cook and bake before the
accident, but after, she could not stand up long enough to do so, and she could not walk farther
than two blocks at a time. However, plaintiff made similar complaints before the accident when
she requested a handicapped parking sticker in February 2013, and again in August 2013.
Despite this, plaintiff was still able to go to Williams’s lake house after the accident, and
participate in activities there. Moreover, plaintiff testified that she no longer felt like doing
housework, and that Williams’s daily assistance with household chores began approximately a
year after the accident.

        Williams said that plaintiff lived a sedentary life before the accident occurred, and that
when they spent time together, they would go out to eat or shopping, but that was about it.
Williams did plaintiff’s grocery shopping and other household chores after the accident. He
helped plaintiff when he was present, but otherwise, he was not aware of anyone else helping
plaintiff with these tasks in his absence. She hired a lawn care service to do her yardwork before
the accident. Williams was unable to testify regarding any of plaintiff’s physical mobility
problems. He helped plaintiff ambulate and made sure that she did not fall, but he could not say
what was wrong with her. Additionally, he testified that other than the length of her walks, he
could not identify any other post-accident impact to plaintiff’s lifestyle.

        Plaintiff’s testimony that she was able to do many tasks before the accident is
contradicted by her medical history. Significant objective evidence demonstrated that, before
this accident, plaintiff suffered from several chronic conditions, and led a sedentary lifestyle.
She had numerous preexisting conditions, including degenerative spine, knee, and ankle issues,
and diabetes. She had a total knee replacement shortly before the accident. Her preexisting knee
and ankle conditions, as well as chronic back pain, hindered her mobility long before the
accident.

         The outpatient rehabilitation medical records provided a long list of things that plaintiff
had difficulty doing after the accident, as well as things she could no longer do. She had
difficulty with the following tasks: cutting with a knife, putting on her clothes and jewelry,
styling and washing her hair, applying makeup, cleaning herself after using the bathroom,
making her bed, preparing meals, turning the key in the ignition, fastening her seatbelt as a
driver, and carrying light grocery bags. Plaintiff could no longer do the following tasks: taking
off winter boots, changing bed sheets, vacuuming, emptying the dishwasher and putting the
dishes away, cleaning the kitchen, lifting pots and pans, driving long distances, fastening her
seatbelt as a passenger, opening and closing the passenger side door, yardwork and gardening,
taking out the garbage, opening new bottles or jars, and sewing. However, the evidence shows
that these are the same things she had difficulty doing before the accident. Any additional
restrictions plaintiff faces are those she has imposed on herself and “do not establish the extent of
any residual impairment.” McDanield, 268 Mich. App. at 282. Accordingly, reasonable minds


                                                -6-
could not differ as to the conclusion to be drawn from the evidence: plaintiff does not suffer from
an accident-related impairment which imposed a change in her lifestyle.

       Clearly plaintiff suffers from a myriad of maladies. However, she fails to show that any
of them arose from, or were aggravated or exacerbated by the accident. Neither can she
demonstrate that her general ability to lead her preaccident, normal life has been affected.
Therefore, the trial court properly granted defendant’s motion for summary disposition.

                                       V. CONCLUSION

       Affirmed.

                                                            /s/ Christopher M. Murray
                                                            /s/ Michael J. Riordan




                                                -7-